          Case 1:20-cv-04084-KPF Document 15 Filed 09/02/20 Page 1 of 2

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                            September 2, 2020
VIA ECF


                                                                MEMO ENDORSED
United States District Court
Southern District of New York
Attn: Hon. Katherine Polk Failla, U.S.D.J.
40 Foley Square, Courtroom 618
New York, NY 10007-1312

Re:    Martinez-Cruz, et ano. v. York Bagels Inc., et al.
       Case No: 1:20-cv-4084 (KPF) (SN)
       MLLG File No.: 168-2020_____________________

Dear Judge Failla:

        This firm represents the Defendants in the above-referenced case. Defendants write to
respectfully request an extension of time until September 25, 2020 to respond to the complaint.

        In accordance with ¶ 1(2)(D) of this Court’s Individual Rules of Practice in Civil Cases:
(i) the original deadline to respond to the complaint is currently August 17, 2020; (ii-iii) there
have been no previous requests for an extension of time to respond to the complaint; (iv) the
reason for the request is because your undersigned was unable to timely respond to the complaint
because he contracted COVID on Friday, August 14, 2020, was required to quarantine at home,
and only returned to the office on Monday, August 31, 2020 and, further, because a mediation is
scheduled in this case on September 15, 2020 and Defendants wish to avoid incurring the legal
costs in filing an answer in the event the parties reach a settlement; and (v) the adversary
consents to this request.

        In light of the foregoing, Defendants respectfully submit that both good cause and
excusable neglect exists warranting that this Court grant the requested extension. See Fed. R.
Civ. P. 6(b)(1)(B).

        Defendants further respectfully submit that the requested extension satisfies the letter and
spirit of Rule 1 of the Federal Rules of Civil Procedure, which requires that the Rules should be
construed, administered, and employed by the court and the parties to secure the just, speedy,
and inexpensive determination of every action and proceeding. See Fed. R. Civ. P. 1 (emphasis
added).

        Defendants thank this honorable Court for its time, attention, and anticipated courtesies in
this case.
          Case 1:20-cv-04084-KPF Document 15 Filed 09/02/20 Page 2 of 2




Dated: Lake Success, New York
       September 2, 2020
                                     Respectfully submitted,

                                     MILMAN LABUDA LAW GROUP PLLC

                                     /s/ Emanuel Kataev, Esq._________________
                                     Emanuel Kataev, Esq.
                                     3000 Marcus Avenue, Suite 3W8
                                     Lake Success, NY 11042-1073
                                     (516) 328-8899 (office)
                                     (516) 303-1395 (direct dial)
                                     (516) 328-0082 (facsimile)
                                     emanuel@mllaborlaw.com

                                     Attorneys for Defendants

VIA ECF
Allyn & Fortuna LLP
Attn: Paula Lopez, Esq.
1010 Avenue of the Americas
Suite 302
New York, NY 10018-0023
plopez@allynfortuna.com

Attorneys for Plaintiff

VIA ECF
United States District Court
Southern District of New York
Attn: Hon. Sarah Netburn, U.S.M.J.
40 Foley Square, Courtroom 219
New York, NY 10007-1312



Application GRANTED. The Court is pleased to hear that counsel
has recovered from COVID-19 and wishes all parties and counsel
good health.

Dated:         September 2, 2020                    SO ORDERED.
               New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
